Case: 20-10577    Date Filed: 09/18/2020   Page: 1 of 11



                                                        [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 20-10577
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 1:18-cv-24005-DPG



MARK A. TURNER,


                                                           Plaintiff-Appellant,

                                  versus

HOMESTEAD POLICE DEPARTMENT,
CHARTER SCHOOLS USA, INC.,
KEYS GATE CHARTER SCHOOL,
CITY OF HOMESTEAD,


                                                       Defendants-Appellees.

                     ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                          (September 18, 2020)
              Case: 20-10577     Date Filed: 09/18/2020   Page: 2 of 11



Before WILSON, LUCK, and LAGOA, Circuit Judges.

PER CURIAM:

      After he was arrested for trespassing at his daughter’s school, Mark Turner

sued Keys Gate Charter School, Charter Schools USA, Inc., the City of Homestead,

and its police department for defamation, false arrest, false imprisonment, malicious

prosecution, false imprisonment of a child, spoliation of evidence, breach of

contract, and a civil rights claim under 42 U.S.C. section 1983. Turner appeals from

the district court’s summary judgment in favor of the defendants. We affirm.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Turner’s daughter was an elementary student at Keys Gate Charter School in

Homestead, Florida. School policy required parents to use a drive-through area

when picking up elementary students and prohibited “walk ups.” On September 6,

2016, Turner drove to school to get his daughter. He arrived fifteen minutes after

dismissal had started. Turner approached a teacher and asked for his daughter. The

teacher said Turner would have to wait fifteen more minutes. Turner instead walked

into the school. A vice principal approached Turner, warned him that he was not

allowed inside, and called the police. An officer arrived and told Turner to bring the

issue to the principal’s attention. Turner and his daughter left the school without

further incident.




                                          2
               Case: 20-10577   Date Filed: 09/18/2020   Page: 3 of 11



      Over the next two weeks, Turner tried unsuccessfully to meet with the

principal to discuss what happened on September 6. On September 23, Turner

entered the school and requested a meeting with the principal. The school’s director

of student services brought Turner to a conference room. In the presence of Officer

Ducksworth of the Homestead Police Department, the director handed Turner a

written trespass notice barring him from the school because of what happened on

September 6.

      Turner left the school with Officer Ducksworth. He asked the officer to get

his daughter, and Officer Ducksworth told Turner to wait outside. Forty minutes

later, Turner reentered the school to find the officer. Seeing Turner inside the

building, Officer Ducksworth arrested him. Turner was charged in state court with

trespass on school grounds, but the charges were dropped before trial.

      Turner sued Keys Gate, Charter Schools USA, Inc., the City of Homestead,

and the Homestead Police Department for defamation, false arrest, false

imprisonment, malicious prosecution, false imprisonment of a child, spoliation of

evidence, breach of contract, and a civil rights claim under 42 U.S.C. section 1983

for deprivation of his Fourth and Fourteenth Amendment rights.

      The defendants moved for summary judgment, which the district court

granted. The district court concluded that: (1) the police department and Charter

Schools USA were not proper parties; (2) the city and Keys Gate were entitled to


                                         3
              Case: 20-10577      Date Filed: 09/18/2020    Page: 4 of 11



sovereign immunity on Turner’s state tort claims because he did not give them pre-

suit notice; (3) the city was not liable under section 1983 because Turner admitted

that the city did not have a policy or practice that caused his arrest; and (4) there was

no dispute of fact that Keys Gate did not materially breach a contract it had with

Turner. Turner appeals the summary judgment.

                             STANDARD OF REVIEW

      We review the district court’s summary judgment de novo, viewing the

evidence and all factual inferences in the light most favorable to the nonmoving

party. Essex Ins. Co. v. Barrett Moving & Storage, Inc., 885 F.3d 1292, 1299 (11th

Cir. 2018). A district court should grant summary judgment only if “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).

                                    DISCUSSION

    The Police Department and Charter Schools USA Were Not Proper Parties

      The district court concluded that (1) the police department was not a proper

party because it could not be sued under Florida law, and (2) Charter Schools USA

was not a proper party because it was a parent company, one of its subsidiaries was

solely responsible for managing Keys Gate, and there was no evidence to pierce the

corporate veil in order to hold the parent company liable.            As to the police

department, Turner argues that the district court erred because his complaint imputed


                                           4
              Case: 20-10577     Date Filed: 09/18/2020    Page: 5 of 11



liability to the city and therefore allowed him to sue its police department. As to

Charter Schools USA, he argues that Keys Gate is a subsidiary of Charter Schools

USA, which makes the parent company vicariously liable for the actions of the

school’s employees. Turner is mistaken on both counts.

      As to the police department, its ability to sue or be sued is “determined by the

law of the state in which the district court is held.” Dean v. Barber, 951 F.2d 1210,

1214 (11th Cir. 1992) (quoting Fed. R. Civ. P. 17(b)(3)). Florida law provides that

police departments lack “the capacity to sue and be sued.” Fla. City Police Dep’t v.

Corcoran, 661 So. 2d 409, 410 (Fla. Dist. Ct. App. 1995).           Because a police

department is not an entity subject to suit, the district court did not err in granting

the department’s motion for summary judgment.

      As to Charter Schools USA, under Florida law a parent company and its

subsidiaries “are separate and distinct legal entities.”      See Am. Int’l Grp. v.

Cornerstone Bus., 872 So. 2d 333, 336 (Fla. Dist. Ct. App. 2004). A parent company

is not liable for the wrongful actions of a subsidiary absent a showing that the

corporate veil should be pierced. Peacock v. Gen. Motors Acceptance Corp., 432

So. 2d 142, 143 (Fla. Dist. Ct. App. 1983). A party seeking to pierce the corporate

veil must prove that “the subsidiary was a ‘mere instrumentality’ of the parent” and

that “the parent engaged in ‘improper conduct’ through its organization or use of the

subsidiary.” Johnson Enters. of Jacksonville, Inc., v. FPL Grp., 162 F.3d 1290, 1320


                                          5
                Case: 20-10577       Date Filed: 09/18/2020      Page: 6 of 11



(11th Cir. 1998) (quoting Dania Jai–Alai Palace, Inc. v. Sykes, 450 So. 2d 1114,

1117–21 (Fla. 1984)). Such improper conduct occurs only where the subsidiary is

“a mere device or sham to accomplish some ulterior purpose” or “where the purpose

is to evade some statute or to accomplish some fraud or illegal purpose.” Id. (quoting

Dania, 450 So. 2d at 1117).

       There was no dispute that Charter Schools USA did not supervise Keys Gate

or its staff. Rather, Charter Schools USA at Keys Gate, LLC was responsible for

operating the school. Keys Gate, LLC was exclusively responsible for hiring,

employing, and managing the school employees at issue. Turner presented no

summary judgment evidence that the subsidiary was a “mere instrumentality” of

Charter Schools USA. And there was no evidence that Charter Schools USA used

its subsidiary for an improper or fraudulent purpose. Thus, there was no basis to

hold Charter Schools USA liable for the actions of school staff that its subsidiary

employed and supervised, see Dania, 450 So. 2d at 1117, and the district court did

not err in granting Charter Schools USA’s motion for summary judgment. 1

   The City and Keys Gate Did Not Get Pre-Suit Notice of Turner’s Tort Claims

       The district court concluded that the city and Keys Gate were entitled to

sovereign immunity on Turner’s state tort claims because he did not give them or


       1
         We do not address the district court’s other reasons for granting summary judgment in
favor of the police department and Charter Schools USA: (1) both defendants were entitled to
sovereign immunity; and (2) Turner’s claims against them failed on the merits as a matter of law.
                                               6
              Case: 20-10577     Date Filed: 09/18/2020    Page: 7 of 11



the Florida Department of Financial Services pre-suit notice of his claims, and the

time to do so had elapsed. Turner argues that the district court erred because he gave

both defendants adequate pre-suit notice.

      A sovereign cannot be sued without its own permission, Am. Home Assurance

Co. v. Nat’l R.R. Passenger Corp., 908 So. 2d 459, 471 (Fla. 2005), and Florida has

enacted a limited waiver of its sovereign immunity for tort liability, Fla. Stat.

§ 768.28(1). To invoke this waiver, a plaintiff must provide a state agency or

subdivision with written notice of a claim before filing suit:

      An action may not be instituted on a claim against the state or one of its
      agencies or subdivisions unless the claimant presents the claim in
      writing to the appropriate agency, and also, except as to any claim
      against a municipality, county, or the Florida Space Authority, presents
      such claim in writing to the Department of Financial Services, within 3
      years after such claim accrues and the Department of Financial Services
      or the appropriate agency denies the claim in writing . . . .

Fla. Stat. § 768.28(6)(a).

      Florida courts strictly construe any waiver of sovereign immunity, see

Manatee Cnty. v. Town of Longboat Key, 365 So. 2d 143, 147 (Fla. 1978), and

section 768.28(6)(a) is no exception, see Levine v. Dade Cnty. Sch. Bd., 442 So. 2d

210, 212–13 (Fla. 1983). A valid pre-suit notice must reasonably put the agency or

subdivision on notice of a claim, which includes “a demand for compensation for an

injury.” Smart v. Monge, 667 So. 2d 957, 959 (Fla. Dist. Ct. App. 1996). A letter

describing an incident involving the agency or subdivision is not enough. Id.


                                            7
              Case: 20-10577     Date Filed: 09/18/2020    Page: 8 of 11



      Turner did not provide the city with pre-suit notice of his claims. Although

he sent multiple letters to its police department, they failed to satisfy section

768.28(6)(a). On September 26, 2016, Turner sent a complaint to the department,

which discussed his pending criminal case, accused Officer Ducksworth of

misconduct, and requested that the department obtain video evidence from Keys

Gate. It did not threaten a civil suit or demand compensation. In early 2017, Turner

sent two more complaints to the department. The first focused on the actions of

Keys Gate employees on September 6. The second addressed Officer Ducksworth’s

behavior on September 23. Once again, these complaints did not threaten suit or

demand compensation. Because Turner did not comply with section 768.28(6)(a),

and the three-year window to give notice has closed, the city was entitled to

sovereign immunity on his state tort claims. See id.

      We reach the same result as to Keys Gate. “All charter schools in Florida are

public schools” and “part of the state’s program of public education.” Fla. Stat.

§ 1002.33(1). “[F]or purposes of tort liability, the charter school . . . [is] governed

by [section] 768.28.” Id. § 1002.33(12)(h). Turner therefore had to provide valid

pre-suit notice to Keys Gate, but he failed to do so. In 2017, Turner sent a notice

letter to Charter Schools USA’s insurance company in Pennsylvania, enclosing a

draft complaint. This letter was not sent to Keys Gate, nor was it sent to the

Department of Financial Services in Tallahassee. Turner therefore did not satisfy


                                          8
                Case: 20-10577       Date Filed: 09/18/2020       Page: 9 of 11



the strict requirements of section 768.28(6)(a), and the time to do so has passed. See

Menendez v. N. Broward Hosp. Dist., 537 So. 2d 89, 90–91 (Fla. 1988) (even

directly noticing a state agency of a claim is insufficient pre-suit notice if the

department is not also noticed). Keys Gate therefore did not waive its sovereign

immunity. Accordingly, we affirm the district court’s order granting summary

judgment as to Turner’s state tort claims against the city and Keys Gate.2

           There Was No Evidence of Municipal Liability Under Section 1983

       Turner argues that Officer Ducksworth maliciously arrested him without

probable cause while acting under color of state law, in violation of the Fourth and

Fourteenth Amendments. He argues that this gave rise to a valid claim under 42

U.S.C. section 1983 against the city. The district court disagreed. So do we.

       A municipality cannot be held vicariously liable under section 1983 for a

constitutional violation committed by its officer. Hoefling v. City of Miami, 811

F.3d 1271, 1279 (11th Cir. 2016) (citing Monell v. Dep’t of Social Servs., 436 U.S.

658, 693-94 (1978)). To establish municipal liability, a plaintiff must show that the


       2
          Because we agree with the district court’s ruling on sovereign immunity, we do not
address its other reasons for granting summary judgment in the city’s and Keys Gate’s favor: (1)
Turner’s false imprisonment claim failed because there was no dispute that he voluntarily entered
the school conference room; (2) he lacked standing to bring his false imprisonment of a minor
claim, and submitted no evidence from which a reasonable jury could conclude that his daughter’s
alleged restraint was unreasonable; (3) his false arrest and malicious prosecution claims failed
because the undisputed facts established that Officer Ducksworth had probable cause to arrest him;
(4) there was no independent cause of action for first-party spoliation of evidence under Florida
law; and (5) Turner’s defamation claim failed because he offered no evidence that the school
employees had acted with the primary purpose of harming his reputation.
                                                9
              Case: 20-10577    Date Filed: 09/18/2020   Page: 10 of 11



officer’s action “alleged to be unconstitutional implements or executes a policy,

statement, ordinance, regulation, or decision officially adopted and promulgated by

the body’s officers.” Monell, 436 U.S. at 690. Typically, “[p]roof of a single

incident of unconstitutional activity is not sufficient to impose liability under

Monell, unless proof of the incident includes proof that it was caused by an existing,

unconstitutional municipal policy, which policy can be attributed to a municipal

policymaker.” City of Oklahoma City v. Tuttle, 471 U.S. 808, 823–24 (1985).

      Turner did not allege that Officer Ducksworth’s actions were the result of a

municipal policy or custom. He admitted in deposition that he was unaware of the

police department’s arrest policies and could not take issue with them. And Turner

admitted that he was unaware of other incidents involving the department and similar

facts. Because Turner has not alleged or shown that a municipal policy or practice

resulted in his arrest, the district court did not err in granting summary judgment on

this claim.

                 Keys Gate Did Not Materially Breach a Contract

      Turner’s final claim was that he signed a “parent contract” with Keys Gate,

which required the school to follow the Florida Charter Educational Foundation’s

administrative policies. He argues that these policies required the school’s principal

to hear his complaints. Turner contends that Keys Gate’s failure to conduct an

administrative grievance hearing with the principal, the designated “parent


                                         10
                Case: 20-10577     Date Filed: 09/18/2020   Page: 11 of 11



facilitator,” was a breach of the parent contract. The district court granted summary

judgment against Turner because he failed to establish a material breach of the

contract. We agree.

         Under Florida law, a state agency is liable for the breach of a contract that is

express, written, and statutorily authorized. Pan-Am Tobacco Corp. v. Dep’t of

Corrs., 471 So. 2d 4, 5–6 (Fla. 1984). As in any breach of contract claim, the

plaintiff must establish “a material breach of that contract” and resulting damages.

Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272 (11th Cir. 2009) (citing Friedman

v. N.Y. Life Ins. Co., 985 So. 2d 56, 58 (Fla. 4th DCA 2008)).

         Even if a contract existed between Turner and the school, he has failed to show

that Keys Gate materially breached it. The school’s policy handbook and its website

both required an aggrieved parent to meet with “school administration.” Although

Keys Gate’s website identified the principal as the “parent facilitator,” none of its

policies required the principal or parent facilitator to resolve a complaint. Thus, Keys

Gate did not materially breach the contract when the school’s director of student

services met with Turner to discuss the September 6 incident. We therefore affirm

the district court’s order granting summary judgment on Turner’s breach of contract

claim.

         AFFIRMED.




                                            11